COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-270-CV
 
IN RE JOHN ECHOLS AND SOUTHWESTERN                             RELATORS
COMPOSITE STRUCTURES,
INC.                                                            
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relators=
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relators=
petition for writ of mandamus is denied.
Relators
shall pay all costs of this original proceeding, for which let execution issue.
 
 
DIXON HOLMAN
JUSTICE
 
PANEL 
B:  LIVINGSTON, DAUPHINOT, and
HOLMAN, JJ. 
 
HOLMAN, J. would request a response.
 




DELIVERED: 
June 30, 2008  




    [1]See
Tex. R. App. P. 47.4.